Citation Nr: 0502630	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-08 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
medial malleolus fracture, currently 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from June 1959 to May 1962 and 
from June 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In connection with this appeal the veteran testified at a 
video-conference hearing before the undersigned in October 
2004; a transcript of that hearing is associated with the 
claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

?	This claim is remanded to obtain a VA examination.
?	This claim is remanded to obtain outstanding medical 
records. 

The veteran is service-connected for residuals of right 
medial malleolus fracture, currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5299-5271.  
He contends that his right ankle disability has increased in 
severity.  The veteran states that he has pain and 
instability of the ankle as well as arthritis and neuropathy 
residual to the fracture.  As such, he argues that he is 
entitled to an evaluation in excess of 10 percent for such 
service-connected disability.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described below, the veteran's claim must be remanded for 
another VA examination.

The veteran was last afforded a VA examination to evaluate 
his service-connected ankle disability in August 2000.  The 
Board notes that at the October 2004 hearing, the veteran's 
representative indicated that the veteran's last VA 
examination was in March 2004.  However, the Board observes 
that such examination was pertinent only to the veteran's eye 
disability.  Since the August 2000 VA examination, the 
veteran has contended that his right ankle symptomatology has 
increased in severity.  Specifically, he stated that he now 
has pain, instability, arthritis, and neuropathy residual to 
his right ankle fracture.  The Board observes that the August 
2000 VA examination, as well as recent X-ray reports 
contained in the claims file, reveals arthritis of the right 
ankle.  However, there is no medical opinion linking such to 
the veteran's service-connected right ankle disability.  As 
such, a contemporary examination is needed to properly 
determine the current nature and severity of the veteran's 
service-connected residuals of right medial malleolus 
fracture.

Moreover, at the veteran's October 2004 Board hearing, he 
indicated that he recently sought treatment for his right 
ankle disability from the Muskogee VA Medical Center and from 
Dr. M. at the Choctaw Nation Indian Hospital.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).   Therefore, while on remand, 
additional outstanding medical records from the Muskogee VA 
Medical Center and Dr. M. at the Choctaw Nation Indian 
Hospital should be obtained. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take the appropriate 
steps to obtain identified records from 
the Muskogee VA Medical Center and from 
Dr. M. at the Choctaw Nation Indian 
Hospital.  A negative response for any 
records that cannot be obtained should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  
Any records obtained should be associated 
with the file.

2.  Following the completion of the above 
development and after all obtained 
treatment records are associated with the 
claims file, the veteran should be 
afforded a VA examination to determine 
the current nature and severity of his 
service-connected residuals of right 
medial malleolus fracture.  The claims 
file should be made available to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  

Any and all indicated studies, tests, and 
evaluations, to include X-rays and range 
of motion studies in degrees, should be 
performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of right ankle motion and then 
state the veteran's actual passive and 
active ranges of right ankle motion in 
degrees.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement, and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

Further, the examiner should identify the 
etiology of any arthritic or neurological 
manifestations as they relate to the 
service-connected residuals of right 
medial malleolus fracture, as well as the 
degree of severity, the affected 
peripheral nerve(s), and any functional 
impairment that results.  

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  

4.  After completing the above, the 
veteran's increased rating claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




